IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-042-CV



ODYSSEY MANAGEMENT COMPANY, INC.,

	RELATOR

vs.



CLAIRE KORIOTH, RICHARD F. REYNOLDS, ALLENE D. EVANS, THE STATE

BOARD

OF INSURANCE, AND THE TEXAS DEPARTMENT OF INSURANCE,

	RESPONDENTS

 


ORIGINAL PROCEEDING FROM TRAVIS COUNTY

 



PER CURIAM

	On January 27, 1992, relator Odyssey Management Company, Inc., filed its motion
for leave to file petition for writ of injunction.  This Court granted the motion for leave to file,
filed the petition, and issued its order and writ of injunction.  We will dissolve the temporary
injunction.
	By its order and writ, this Court temporarily enjoined respondents Claire Korioth,
Richard F. Reynolds, Allene D. Evans, the State Board of Insurance, and the Texas Department
of Insurance from enforcing or threatening to enforce Board Order No. 59246, and exhibits
thereto, pending the disposition of the underlying appeal, cause no. 3-92-030-CV, Claire Korioth,
Richard F. Reynolds, and Allene D. Evans, et al. v. Odyssey Management Company, Inc.  The
Court has this day submitted and granted the motion to dismiss of appellants in that cause and has,
thereby, dismissed cause no. 3-92-030-CV.
	Accordingly, we dissolve the temporary injunction issued on January 30, 1992, to
preserve this Court's jurisdiction over the appeal in cause no. 3-92-030-CV.

[Before Chief Justice Carroll, Justices Jones and Kidd]
Temporary Injunction Dissolved
Filed: April 8, 1992
[Do Not Publish]